

116 HR 5600 IH: Offshoring Notification Act
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5600IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2020Mrs. Axne introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Worker Adjustment and Retraining Notification Act to provide a notice requirement
			 regarding offshoring.
	
 1.Short titleThis Act may be cited as the Offshoring Notification Act. 2.DefinitionSection 2(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101) is amended—
 (1)in paragraph (7), by striking and at the end; (2)in paragraph (8), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (9)the term United States includes each of the 50 States, the District of Columbia, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau, and each territory or possession of the United States..
 3.NoticeSection 3 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(a)) is amended— (1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and
 (2)by inserting after subsection (a) the following:  (b)Offshoring informationThe notice shall contain information stating—
 (1)whether the employer plans to continue producing the good or providing the service that the affected employees have been producing or providing; and
 (2)if so, whether the production or provision will be performed for the employer, by employees or contractors outside the United States..
			